Case 1:21-cv-00698-JPH-DML Document 15 Filed 06/08/21 Page 1 of 3 PageID #: 54




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JON W. COOK,                                 )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:21-cv-00698-JPH-DML
                                             )
ANDREW M. SAUL Commissioner of               )
Social Security Administration,              )
                                             )
                          Defendant.         )

                                       ORDER

      Jon Cook has filed a motion to appoint counsel in his challenge to the

Social Security Administration's ("SSA's") denial of his application for disability

insurance benefits and supplemental security income. Dkt. [8]. "Litigants in

federal civil cases do not have a constitutional or statutory right to court-

appointed counsel." Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018).

Instead, a litigant who is unable to afford counsel "may ask the court to recruit

a volunteer attorney to provide pro bono representation." Id. (citing 28 U.S.C.

§ 1915(e)(1)).

      "Two questions guide a court's discretionary decision whether to recruit

counsel: (1) 'has the indigent plaintiff made a reasonable attempt to obtain

counsel or been effectively precluded from doing so,' and (2) 'given the difficulty

of the case, does the plaintiff appear competent to litigate it himself?'" Id.

(quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc)). The first

inquiry—whether an indigent litigant reasonably attempted to get a lawyer—"is



                                         1
Case 1:21-cv-00698-JPH-DML Document 15 Filed 06/08/21 Page 2 of 3 PageID #: 55




a mandatory, threshold inquiry that must be determined before moving to the

second inquiry." Eagan v. Dempsey, 987 F.3d 667, 682 (7th Cir. 2021).

      For the first question, Mr. Cook states that he has contacted 14 lawyers

without success. See dkt. 8 at 2; dkt. 8-1. Mr. Cook has thus made a

reasonable effort to obtain counsel, and he should continue that effort.

      For the second question, a court considers whether the case's complexity

"exceeds the . . . plaintiff's capacity as a layperson to coherently present it to

the judge or jury himself." See Olson v. Morgan, 750 F.3d 708, 712 (7th Cir.

2014) (quoting Pruitt, 503 F.3d at 655). In his complaint, Mr. Cook alleges that

the SSA erred in its decision to deny him benefits because he suffers from a

lung condition, reading difficulties, hearing issues, migraine headaches, and

problems with his blood pressure. See dkt. 14 at 3. Social Security appeals

may involve specialized knowledge and complex medical issues, which can

"pose special issues" for pro se litigants. See Eagan, 987 F.3d at 683.

      In his motion to recruit counsel, Mr. Cook says that he has a "reading

based disability that makes further edication . . . unrecommened," that he is

"functionally illiterate," that he was in the "Federal Books For The Blind

Program threw all of highshool," that he has anxiety and panic attacks, that his

mom helps him by "reading some thing to [him]," that the only reason he could

fill out the form motion was because of the "assistance from the pro sa

assistance of this court," and that filling out the form "caused a Migrain." Dkt.

8 at 2–3 (errors in original).

      Because Mr. Cook's motion shows that he may have significant

                                          2
Case 1:21-cv-00698-JPH-DML Document 15 Filed 06/08/21 Page 3 of 3 PageID #: 56




challenges pursuing this action, his motion for assistance in recruiting

counsel, dkt. [8], is GRANTED. The Court will attempt to recruit counsel to

represent Mr. Cook in this action.

SO ORDERED.

Date: 6/8/2021




Distribution:

JON W. COOK
1320 Busby Road
Lapel, IN 46051

Lindsay Beyer Payne
SOCIAL SECURITY ADMINISTRATION
lindsay.payne@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov




                                       3
